Title: From Thomas Jefferson to Albert Gallatin, 29 October 1822
From: Jefferson, Thomas
To: Gallatin, Albert


Dear Sir
Monticello
Oct. 29. 22.
After a long silence I salute you with affection. the weight of 80. years pressing heavily on me, with a wrist & fingers almost without joints, I write as little as possible, because I do it with pain and labor. I retain however still the same affection for my friends, and especially for my antient colleagues, which I ever did, and the same wishes for their happiness. your treaty has been recieved here with universal gladness. it was indeed a strange quarrel. like that of two pouting lovers, and a pimp filching both. it was nuts for England. when I liken them to lovers, I speak of the people, not of their governments. of the cordial love of one of these, the Holy alliance may know more than I do. I will confine my self to our own affairs. you have seen in our papers how prematurely they are agitating the question of the next President. this proceeds from some uneasiness at the present state of things. there is considerable dissatisfaction with the increase of the public expences, and especially with the necessity of borrowing money in time of peace. this was much arraigned at the last session of Congress, & will be more so at the next. the misfortune is that the persons most looked to as successors in the government, are of the President’s Cabinet; & their partisans in Congress are making a handle of these things to help or hurt those for or against whom they are. the candidates, ins and outs, seem at present to be many; but they will be reduced to two, a Northern & Southern one, as usual. to judge of the event, the state of parties must be understood. you are told indeed that there are no longer parties among us. that they are all now amalgamated, the lion & the lamb lie down together in peace. do not believe a word of it. the same parties exist now as ever did. no longer indeed under the name of Republicans and Federalists. the latter name was extinguished in the battle of Orleans. those who wore it finding monarchism a desperate wish in this country, are rallying to what they deem the next best point, a consolidated government. altho’ this is not yet avowed (as that of monarchism, you know, never was) it exists decidedly, & is the true key to the debates in Congress, wherein you see many, calling themselves republicans, and preaching the rankest doctrines of the old federalists. one of the prominent candidates is presumed to be of this party; the other a republican of the old school, and a friend to the warrior of State rights, as provided by the constitution against the danger of consolidation, which danger was the principal ground of opposition to it at it’s birth. Pensylvania & N. York will decide this question. if the Missouri principle mixes itself in the question, it will go one way; if not, it may go the other. among the smaller motives, hereditary fears may alarm on one side, & the long line of local nativities on the other. in this division of parties the judges are true to their antient vocation of sappers and miners.Our University of Virginia, my present hobby, has been at a stand for a twelve month past, for want of funds. our last legislature refused every thing. the late elections give better hopes of the next. the institution is so far advanced that it will force itself through. so little is now wanting that the first liberal legislature will give it it’s last lift. the buildings are in a style of purely classical architecture, and, altho’ not yet finished, are become an object of visit to all strangers. our intention is that it’s professors shall be of the first order in their respective lines which can be procured on either side of the Atlantic. sameness of language will probably direct our applications chiefly to Edinburgh.I place some letters under the protection of your cover. you will be so good us to judge whether that addressed to Lodi will go more safely thro’ the public mail, or by any of the diplomatic couriers, liable to the curiosity & carelessness of public offices.Accept the assurances of my constant and affectionate friendship & respect.Th: Jefferson